Allow me first of all to add the congratulations of the delegation of 
Burundi to those already addressed to Mr. Hollai on his unanimous 
election to the presidency of the thirty-seventh session of the 
General Assembly. The Assembly's decision to make him its President 
is a reflection of the respect and esteem which his country, Hungary, 
and he himself enjoy within the international community. His 
experience, competence and efficiency, as evidenced by his diplomatic 
career, have enabled him from the outset to give the work of this 
session a momentum that promises results in line with the hopes of 
the nations represented here. It is our firm conviction that he will 
manage to give our work the energy demanded by the seriousness and 
complexity of the questions being studied. We are all the more 
convinced of this as he will be assisted by a General Committee whose 
competence and devotion we fully appreciate. I must also congratulate 
Mr. Hollai's predecessor, Mr. Kittani, for the outstanding work he 
did during the last session of the General Assembly. May I also pay a 
tribute to the Secretary-General for the effective manner in which he 
has carried out his lofty duties since his election. He has spared no 
effort to restore international peace and security wherever they have 
been threatened in the world.
The international community is going through a period of crisis of 
disturbing proportions. The peoples of the world, particularly those 
who are economically the weakest, are rightly turning once more their 
anguished gaze towards the Organization, which is the special 
preferred and most appropriate forum for a promising dialogue among 
Member States. It is here that a new order-more just, more equitable 
and more human-is taking shape.
Our present discussions will once again make it possible to study the 
international political and economic situation, and to evaluate the 
depth of the current crisis in international relations. But these 
-debates will not yield fruit as long as the decisions taken by the 
General Assembly are ignored and trampled on by some States Members 
of the United Nations, and as long as others want to paralyse the 
action of the Organization by subordinating that action to their own 
selfish interests.
The political problems affecting South Africa, the Middle East and 
other regions of the world cannot be solved if there is lack of 
respect for the resolutions of the General Assembly and the Security 
Council and deliberate contempt for the obligations incumbent upon 
Member States under the Charter of the United Nations.
Indeed, in South Africa the vile Pretoria regime has established 
apartheid as an institution, a system of colonial and racist 
oppression and exploitation that the Assembly has justly described as 
a crime against humanity. Pretoria's power and prosperity is being 
built on the denial of the most elementary rights of the black 
population, on contempt for them, and on their relegation to a social 
limbo.
For many years the United Nations has continually demanded respect 
for the right of the black people of South Africa to freedom and 
dignity. Today, it is less a question of exposing the ignominious 
crime of apartheid than of stressing the urgency of finding a just 
and definitive solution to that problem.
The international community must hope that, in order to react against 
the policy of apartheid practiced by the Pretoria regime in South 
Africa, the Security Council will use the powers given to it by the 
Charter to put an end to that odious crime. With the exception of an 
arms embargo decided upon in Security Council resolution 421 (1977), 
which continues to be violated in a concealed fashion, the Security 
Council has remained paralysed by the use of the right of veto by 
some of its permanent members each time the situation in South Africa 
demands recourse to Chapter VII of the Charter.
The Security Council's inaction in the matter strengthens Pretoria in 
its policy of oppression against the black population and in its 
aggressiveness against neighbouring countries. It is clear that the 
apartheid regime could not daily defy the injunctions of the 
international community calling for an end to its policy of apartheid 
without the political, military, economic and financial support of 
its allies.
Faced with the gravity of the situation in South Africa, the struggle 
of the national liberation movements finds itself doubly legitimized 
by the nobility of their cause and the extent of their sacrifices. We 
today reaffirm our Government's constant support for them.
A/37/PV.33
A situation which is just as anachronistic prevails in Namibia: the 
racist and colonialist regime in Pretoria has become enriched in an 
illegal occupation by depriving the Namibian people of their right to 
determine their own destiny. Each passing year unfortunately adds to 
the long list of missed appointments and postponed deadlines for the 
independence of Namibia.
When the International Court of Justice decided that South Africa's 
occupation of Namibia was illegal, and when in its turn the 
international community recognized the struggle of the people of that 
Territory, the dimensions of the Namibian question became clear. It 
was purely and simply a problem of decolonization. It was therefore 
incumbent upon the United Nations, as in similar cases, to do what it 
could to enable the inhabitants of the Territory to exercise their 
inalienable right to self-determination and independence. The United 
Nations has exercised that right consistently and constantly. It will 
not agree to the Namibian question so being distorted as to become a 
conflict on grounds and for reasons completely alien to the interests 
of the Namibian people.
Allow me, therefore, to repeat my Government's consistent position on 
the Namibian question. We continue to believe that it is indeed a 
question of decolonization, falling completely and solely under the 
responsibility of the United Nations. The decolonization planned for 
Namibia, as endorsed in Security Council resolution 435 (1978), must 
be carried out fully. To that end, we urgently appeal to the five 
Western States, members of the contact group, to do everything in 
their power to persuade Pretoria to stop its specious dilatory 
tactics aimed at delaying implementation of the United Nations plan 
for the decolonization of Namibia.
We also reject all parallelism intended to link South Africa's 
withdrawal from Namibia to that of the Cuban forces from Angola. Our 
view on this is based on our conviction that such linkage not only 
confuses two fundamentally different questions but also entails 
involvement in Angola's internal affairs. Indeed, we think it is for 
Angola alone to adopt, in complete sovereignty, the measures it deems 
most appropriate to ensure its own security as long as it considers 
that security to be threatened.
We further believe that Decree No. 1 for the Protection of the 
Natural Resources of Namibia,' enacted by the United Nations Council 
for Namibia, must be strictly observed. We therefore ask those who 
are either directly or covertly involved in the exploitation of 
Namibian resources, regardless of their nature or origin, to cease 
their scandalous pillaging. We repeat our firm and constant support 
for the South West Africa People's Organization, the sole legitimate 
representative of the Namibian people.
Moreover, we hereby reiterate Burundi's solidarity and support for 
the front-line States, in particular our brothers, the peoples of 
Angola and Mozambique, who are the targets and the victims of acts of 
aggression and sabotage by the	regime.,
The question of the Western Sahara remains a burning issue, to the 
extent that no step seems to have been taken since the adoption by 
the Assembly of its resolution 36/46. None the less we keep our faith 
in the capacity of the Organization of African Unity to resolve, in 
collaboration with the United Nations, the problem of Western Sahara, 
while respecting the right of the Sahraoui people to 
self-determination and independence.
The unparalleled frequency with which the United Nations considered 
the question of Palestine this year is a clear demonstration of the 
serious concern with which the United Nations views Israel's 
unacceptable policy of illegal occupation of Arab territories and its 
continued aggression against its neighbours. The Israeli invasion of 
Lebanon, causing death and destruction, the recent massacres of 
Palestinian refugees in the Shatila and Sabra camps in west Beirut 
have, alas, only confirmed the concerns expressed for almost three 
decades now. Those sinister events were added to the sufferings of a 
people already dispersed, a people whom Israel refuses not only the 
right to a homeland but even the right to an identity. The General 
Assembly has often asked Israel to withdraw completely and 
unconditionally from all Palestinian and other Arab territories 
occupied since 1967, including Jerusalem. Israel has responded by 
annexing the Golan Heights, by imposing its own civilian 
administration on the West Bank and the Gaza Strip and establishing 
settlements, and, finally, by the invasion of Lebanon and the savage 
bombardment of Beirut.
It is not through violence, or the violation of United Nations 
resolutions that Israel will ensure its own security. On the contrary 
its security will be safeguarded and strengthened only when it 
recognizes the Palestinian people's right to existence, 
self-determination and a homeland in its own territory, in keeping 
with the relevant decisions of the United Nations.
Today we renew the support of the Government of Burundi for the 
Palestinian people and the Palestine Liberation Organization its sole 
and unique legitimate representative.
Our conception of international relations follows a constant 
principle which rejects colonialism, racism, domination, aggression 
and the acquisition of territories by force. We have always held that 
it is up to each people, to each country, regardless of its size and 
economic potential, to define its own policies in complete 
sovereignty, free from any foreign interference and according to the 
priorities which those peoples and countries have chosen for 
themselves.
The solution of the current disputes in Central America, South-East 
Asia, Afghanistan, Kampuchea, Cyprus and elsewhere, must be guided, 
in our view, by the principles I have indicated. They demand a 
political solution. Recourse to force in international relations 
deprives the peoples involved of their right to choose the political 
system which best responds to their aspirations.
Another deplorable situation is also of concern to the delegation of 
Burundi. I refer to the conflict between Iraq and the Islamic 
Republic of Iran. In spite of the mediation efforts made by 
representatives of the non-aligned countries-to whom we pay a 
tribute-the war between those two countries continues. Burundi 
urgently appeals to the two belligerents to heed the voice of reason 
and bring the destruction to an end in order to promote true peace.
The Government of Burundi has already expressed its views on the 
Korean question. That question, too, demands apolitical solution. The 
withdrawal of foreign troops from South Korea is a prerequisite which 
would establish a climate of confidence conducive to negotiations 
between the two parties. We, for our part, will continue to support 
any effort aimed at achieving the peaceful reunification of the two 
Koreas.
Four months ago we met in this very Hall to talk about disarmament. 
That debate, which began four years earlier, was necessary to the 
extent that it was becoming more and more apparent that the arms race 
was threatening to establish nuclear terror and to sow insecurity in 
the minds of nations. Is it not paradoxical, to say the least, that, 
at a time when a large part of mankind is bogged down in the most 
absolute poverty and people are dying by the thousands of sickness 
and hunger, the human and material resources that ought to have 
served to feed those people, to care for them and to educate them 
should be absorbed in the suicidal undertaking of the unbridled arms 
race?
One of the tasks of the General Assembly at the twelfth special 
session and the second special session devoted to disarmament was to 
start considering seriously again the devotion of our collective 
efforts to limiting the arms race. At that session the Assembly was 
to have considered ways and means of beginning to implement the 
Programme of Action contained in the Final Document of the Tenth 
Special Session of the General Assembly. So it is not at all 
necessary to reformulate the principles and priorities that were 
agreed upon in 1978, much less to question them. It is time for the 
nuclear Powers to engage in a frank and constructive dialogue on the 
reduction of the nuclear weapons in their respective arsenals. This 
is a question of the security and, indeed, the survival of the 
planet. We also think it would be sterile for the super-Powers to 
limit themselves to a debate in which each one would absolve itself 
from guilt in the eyes of the world public by attributing all the 
blame to the other.
The Third United Nations Conference on the Law of the Sea finished 
its work on 30 Apr' of this year by adopting the United Nations 
Convention on the Law of the Sea. The participants in that Conference 
succeeded after nine years of hard work and sustained efforts in 
reconciling positions and interests which at the outset were claimed 
to be irreconcilable. The Third United Nations Conference on the Law 
of the Sea will go down in the annals of history not only because of 
the complexity of the matters which it had to codify, the divergence 
of the interests involved or the time it lasted, but also and above 
all because it will prove to future generations that with a minimum 
of political will and good faith nations can, while respecting the 
essential interests of all concerned, solve the problems they face So 
the benefit of the international community as a whole, regardless of 
the scope and acuteness of those problems.
The results of that Conference will prove, furthermore, that the 
United Nations remains the best framework for the North-South 
dialogue. Similarly, we believe in the viability and possible outcome 
of the global negotiations. It is our hope that those that for one 
reason or another were unable last April to agree to the adoption of 
the Convention on the Law of the Sea will realize the advantages 
offered to them by that Convention and rejoin the rest of the 
international community so that together we can make the concept of 
the resources of the sea-bed and ocean floor as the common heritage 
of mankind a reality of the future. In parallel with the 
international political situation which I have just described, a 
world economy is developing in a way that is of no less concern, in 
particular with regard to the developing countries. Unemployment, 
recession, inflation, the colossal debt of the developing countries, 
the disruption of the economies of the least developed countries, the 
reduction of official development assistance, the return to 
protectionism, the problems with United Nations funds which 
channelled the fruits of international solidarity to the least 
developed countries, the precipitous fall in raw material prices, 
which constitute the essential source of revenue for the developing 
countries-this is the not very comforting picture of the world 
economy. That picture is especially painful because it seems to 
combine with the present economic malaise actions which are even more 
disruptive and ineffective and which, if continued, would merely 
strengthen the current state of affairs. Whereas the present economic 
disorder affects international relations and requires a global 
approach, some persons seem to be proposing as remedies for the 
situation the return to selfish national interests and the 
strengthening of international financial and monetary mechanisms, the 
inability of which to meet the global needs of the international 
community has become clear. The role of the United Nations in the 
formulation of this global approach to the solution of the economic 
problems of our time is a primary one, although some seem to wish, 
for various reasons, to block its efforts in this matter. None the 
less, the Member States, by unanimously adopting General Assembly 
resolution 34/138, committed themselves to global negotiations in 
order to establish a new international economic order. The global 
negotiations have not been begun precisely because there is a 
suspicion that they would in the long run challenge the lack of 
equality in international economic relations. But the opposition to 
those negotiations cannot continue indefinitely because the present 
state of the world economy makes the launching and conclusion of the 
global negotiations an overriding necessity. It is equally clear that 
the settlement of the present economic crisis demands more determined 
solidarity on the part of the international community. Recent events 
have shown that the bankruptcy of the developing countries, whatever 
the level of their development, could, if we do not act in time, lead 
to the bankruptcy of the international economic and financial system. 
The time is past when some thought they could build their wealth on 
the growing impoverishment of others. The economic interdependence of 
nations is now a reality.
The economic crisis affects the whole world. Nevertheless, there is a 
category of countries for which the present crisis is most bitter. I 
refer to the least developed countries. Whereas in the developed 
countries the crisis affects the customary well-being of the 
population, in the least developed countries it involves the loss of 
the essential minimum. In the former countries the crisis makes life 
less comfortable; in the latter it makes life simply impossible. We 
are particularly disturbed by the trend towards the reduction of 
official development assistance and the problems concerning the funds 
of United Nations bodies, such as UNDP, in which the least developed 
countries have placed such great hopes for a better future. Voluntary 
contributions to UNDP funds have made it a vital and effective 
instrument for development in the developing countries and the 
suspension of such contributions would block the development of the 
economies of the least developed countries. The wealthy countries 
must not allow themselves to become indifferent to the desperate 
situation of the least developed countries. It was envisaged that in 
the Third United Nations Development Decade special efforts would be 
made to enable the least developed countries finally to escape from 
their past and present stagnation and future prospects.
The United Nations Conference on the Least Developed Countries, held 
in Paris in 1981, laid the foundations for the co-ordination of 
international assistance to the least privileged countries. And so 
today we launch an appeal to the entire international community to 
ensure that the spirit of solidarity and generosity that inspired the 
Substantial New Programme of Action for the 1980s for the Least 
Developed Countries adopted at the end of the Paris Conference is 
finally given practical effect.
The economic difficulties faced today by the developing countries 
have prompted them to explore new methods of co-operation which can 
best take account of their own limitations and also enable them the 
speed up their own economic growth and improve position in the system 
of international economic relations. It is to this concern that the 
Programmes of Action of Amsha, Mexico, Buenos Aires and Caracas 
respond with a view to establishing a system of collective autonomy. 
The Lagos Plan of Action for the Implementation of the Monrovia 
Strategy for the Economic Development of Africa which was adopted at 
the second extraordinary session of the Assembly of Heads of State 
and Government of the CAU also responded to that necessity.
It is through strengthening the regional and sub- regional economic 
groupings that we will achieve the collective autonomy envisaged in 
the different programmes of action mentioned. It is to this end that, 
in collaboration with our partners, we intend to strengthen the 
various types of co-operation whit the sub- regional and regional 
groupings, of which Burundi is a part.
The analysis of the international political and economic situation 
which I have just presented to the Assembly is based on the 
principles which guideour foreign policy, namely, international 
co-operation with reciprocal respect among partners, non-interference 
in the internal affairs of other States, good neighbourliness, 
positive non-alignment and support for national liberation movements.
Sometimes justified criticisms of the United Nations have been made. 
But these present shortcomings should not make us lose our faith and 
be discouraged. International peace and security, whose guarantor the 
Organization is, demand that we concentrate our efforts on 
strengthening the United Nations through a progressive adaptation to 
the realities and requirements of our time. As the Secretary-General 
aptly pointed out in his report on the work of the Organization: "The 
will to use the machinery of the Charter needs to be consciously 
strengthened, and all Governments must try to look beyond short-term 
national interests to the great possibilities of a more stable system 
of collective international security, as well as to the very great 
perils of failing to develop such a system." My delegation's view is 
that this analysis is relevant. The dearest wish of the people and 
the Government of Burundi is to see the progressive establishment in 
international relations of a new world order where there is peace and 
justice, collective economic security, and co-operation with due 
respect for the right of nations to determine their own future and to 
choose freely their path of development in keeping with the 
aspirations of their peoples. May the United Nations be the cradle 
where this hope is nurtured.
